 



Exhibit 10(a)
Standard International Form
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES
NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
     - Read the Plan, this Award Agreement and the Plan Prospectus, as
supplemented, carefully; and
- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR NONQUALIFIED STOCK OPTION
You have been granted a Nonqualified Stock Option (“NSO”) to purchase [Number of
Common Shares] Shares at an exercise price of $[Exercise Price] for each Share
(“Exercise Price”) on or before [Expiration Date No Later Than 10 Years After
Grant Date] (“Expiration Date”), subject to the terms and conditions of the Plan
and this Award Agreement. The Grant Date of the NSO is [Grant Date].
2. LIMITS ON EXERCISING YOUR NSO
     (a) Normally, your NSO will vest (and become exercisable) on [Vesting Date]
(the “Vesting Date”) but only if you are actively employed by the Company or any
Subsidiary or Affiliate on the Vesting Date and all other conditions described
in this Award Agreement and the Plan are met. This does not mean that you must
exercise your NSO on this date; this is merely the first date that you may do
so. However, except as described below, your NSO will expire to the extent it is
not exercised on or before the Expiration Date.
     There are some special situations in which your NSO may vest earlier. These
are described in Sections 4(a) and 4(c) of this Award Agreement.
     (b) At any one time, you may not exercise your NSO to buy fewer than 100
Shares (or, if less, the number of Shares underlying the vested portion of your
NSO). Also, you may never exercise your NSO to purchase a fractional Share. Any
fractional Share shall be redeemed for cash equal to the Fair Market Value of
such fractional Share.
3. EXERCISING YOUR NSO
     (a) After your NSO vests, you may exercise the NSO by completing an
Exercise Notice. A copy of this Exercise Notice is attached to this Award
Agreement. Also, a copy of this Exercise Notice and a description of the
procedures that you must follow to exercise your NSO are available from [Third
Party Administrator] at [TPA Telephone Number] or at the address given above.
     (b) You may use one of three methods to exercise your NSO and to pay any
taxes related to that exercise. You will decide on the method at the time of
exercise.
CASHLESS EXERCISE AND SELL: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSO and to have sold the Shares underlying the
portion of the NSO you exercised. When the transaction is complete, you will
receive cash (but no Shares) equal to the difference between the aggregate Fair
Market Value of the Shares deemed to have been acquired through the exercise
minus the aggregate Exercise Price and related taxes.

2



--------------------------------------------------------------------------------



 



COMBINATION EXERCISE: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSO and to have sold a number of those Shares with
a Fair Market Value equal to the aggregate Exercise Price and related taxes.
When the transaction is complete, the balance of the Shares subject to the
portion of the NSO you exercised will be transferred to you.
EXERCISE AND HOLD: If you elect this alternative, you must pay the full Exercise
Price plus related taxes (in cash, a cash equivalent or in Shares having a Fair
Market Value equal to the Exercise Price and which you have owned for at least
six months before the exercise date). When the transaction is complete, you will
receive the number of Shares purchased.
     (c) Before choosing an exercise method, you should read the Plan
Prospectus, as supplemented, to ensure you understand the income tax effect of
exercising your NSO.
     (d) If you do not elect one of the methods set forth in Section 3(b) above,
we will apply the Cashless Exercise and Sell method described in Section 3(b).
4. GENERAL TERMS AND CONDITIONS
     (a) YOU MAY FORFEIT YOUR NSO IF YOU TERMINATE. Normally, you may exercise
your NSO after it vests and before the Expiration Date. However, your NSO may be
cancelled earlier than the Expiration Date if you Terminate. For purposes of
this Award Agreement, “Terminate” (or any form thereof) means cessation of the
employee-employer relationship between you and the Company and all Affiliates
and Subsidiaries for any reason.
     (i) If you are Terminated for Cause, the portion of your NSO that has not
been exercised will be forfeited (whether or not then vested) on the date you
Terminate; or
     (ii) If you die or you Terminate due to your Disability (as defined below),
your NSO will become fully vested and expire on the earlier of the Expiration
Date or 12 months after you Terminate. For purposes of this Award Agreement,
“Disability” means your inability to perform your normal duties for a period of
at least six months due to a physical or mental infirmity; or
     (iii) If you Terminate after reaching either (A) age 55 and completing at
least 10 years of employment with the Company, its Affiliates and/or its
Subsidiaries or (B) age 62 regardless of your years of service, your NSO will
become fully vested and expire on the earlier of the Expiration Date or
12 months after you Terminate; or
     (iv) If you Terminate for any other reason, the unvested portion of your
NSO will be forfeited immediately and the vested portion of your NSO will expire
on the earlier of the Expiration Date or 90 days after you Terminate.
Note, it is your responsibility to keep track of when your NSO expires.

3



--------------------------------------------------------------------------------



 



     (b) YOU MAY FORFEIT YOUR NSO IF YOU ENGAGE IN CONDUCT THAT IS HARMFUL TO
THE COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit your NSO and must
return to the Company all Shares and other amounts you have received through the
Plan if, without the Company’s written consent, you do any of the following
within 180 days before and 730 days after you Terminate:
     (i) You serve (or agree to serve) as an officer, director, manager,
consultant or employee of any proprietorship, partnership, corporation or other
entity or become the owner of a business or a member of a partnership, limited
liability company or other entity that competes with any portion of the
Company’s (or any Affiliate’s or Subsidiary’s) business with which you have been
involved any time within five years before your Termination or render any
service (including, without limitation, advertising or business consulting) to
entities that compete with any portion of the Company’s (or any Affiliate’s or
Subsidiary’s) business with which you have been involved any time within five
years before your Termination;
     (ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
     (iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;
     (iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any manner attempt to influence or induce any employee of the Company or
any Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;
     (v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
     (vi) You fail to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, formulae or any other tangible property or document and any and
all copies, duplicates or reproductions that you have produced or received or
have otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or

4



--------------------------------------------------------------------------------



 



     (vii) You engaged in conduct that the Committee reasonably concludes would
have given rise to a Termination for Cause had it been discovered before you
Terminated.
     (c) CHANGE IN CONTROL. Normally, your NSO will vest only in the
circumstances described in Section 2(a). However, if there is a Change in
Control, your NSO may vest earlier. You should read the Plan carefully to ensure
that you understand how this may happen.
     (d) NO RIGHT TO EMPLOYMENT. Your NSO award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards. This Award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this Award
Agreement will give you any right to continue employment with the Company or any
Subsidiary or Affiliate, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary or an Affiliate to terminate your
employment.
     (e) DATA PRIVACY. Information about you and your participation in the Plan
(i.e., your name, home address and telephone number, date of birth, social
insurance number (only to the extent required or permitted by local law),
salary, nationality (only to the extent essential to identify your participation
in the Plan), job title, any shares of stock or directorships held in the
Company, and details of the NSO or other entitlement to shares of stock awarded,
cancelled, exercised, vested, unvested or outstanding in your favor) may be
collected, recorded, held, used and disclosed by the Company, its Affiliates and
Subsidiaries, namely The Scotts Miracle-Go Company (located in the United States
of America), [Name of the local subsidiary] (located in ___), and the [Third
Party Administrator] (located in the United States of America) for any purpose
related to the administration of the Plan. You understand that the Company and
its Subsidiaries or Affiliates may transfer such information to any third party
administrators, regardless of whether such persons are located within your
country of residence, the European Economic Area or in countries outside of the
European Economic Area, including the United States of America. You understand
that any country outside the European Economic Area will have different data
protection laws, rules and regulations than the protection offered in your
country of residence pursuant to the European Privacy Directive 95/46/EC of
October 24, 1995. You consent to the processing of information relating to you
and your participation in the Plan in any one or more of the ways referred to
above. This consent may be withdrawn at any time in writing by sending a
declaration of withdrawal to the [Third Party Administrator].
     (f) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, we may
amend or terminate this Award Agreement or the Plan at any time.
     (g) RIGHTS BEFORE YOUR NSO IS EXERCISED. You may not vote, or receive any
dividends associated with, the Shares underlying your NSO before your NSO is
exercised with respect to such Shares.
     (h) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive or to exercise the vested portion of your NSO that is unexercised when

5



--------------------------------------------------------------------------------



 



you die. This may be done only on the attached Beneficiary Designation Form and
by following the rules described in that Form. The Beneficiary Designation Form
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.
     (i) TRANSFERRING YOUR NSO. Normally your NSO may not be transferred to
another person. However, you may complete a Beneficiary Designation Form to name
the person who may exercise your NSO if you die before the Expiration Date.
Also, the Committee may allow you to place your NSO into a trust established for
your benefit or for the benefit of your family. Contact [Third Party
Administrator] at [TPA Telephone Number] or at the address given above if you
are interested in doing this.
     (j) ELECTRONIC DELIVERY. The Company may, in its sole discretion, deliver
any documents related to your NSO and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     (k) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (l) OTHER AGREEMENTS. Your NSO will be subject to the terms of any other
written agreements between you and the Company or any Affiliate or Subsidiary to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
     (m) ADJUSTMENTS TO YOUR NSO. Subject to the terms of the Plan, your NSO
will be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of Shares underlying your NSO and the Exercise Price
will be adjusted to reflect a stock split).
     (n) OTHER TERMS AND CONDITIONS. Your NSO is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of the NSO made to you under this
Award Agreement.
5. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:

  (a)   Copies of the Plan and Plan Prospectus have been made available to you;
    (b)   You understand and accept the terms and conditions of your NSO; and  
  (c)   You must return a signed copy of this Award Agreement to the address
given

6



--------------------------------------------------------------------------------



 



above before [Date 30 Days After Grant Date].

                      [Grantee’s Name]   THE SCOTTS MIRACLE-GRO COMPANY
 
                   
BY:
          BY:                       Date signed:       [Name of Company
representative]
 
                                [Title of Company representative]            
Date signed:    
 
                   

7



--------------------------------------------------------------------------------



 



Standard International Form
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
FOR NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
Additional copies of this Nonqualified Stock Option Exercise Notice (“Exercise
Notice”) (and any further information you may need about this Exercise Notice or
exercising your NSO) are available from [Third Party Administrator] at the
address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise all or a portion
of the NSO and to purchase the Shares described below. Capitalized terms not
defined in this Exercise Notice have the same meanings as in the Plan and
applicable Award Agreement.
NOTE: You must complete a separate Exercise Notice for each NSO being exercised
(e.g., if you are simultaneously exercising an NSO to purchase 200 Shares
granted on January 1, 2008 and an NSO to purchase 100 Shares granted on
January 1, 2009 under a separate award agreement, you must complete two Exercise
Notices, one for each NSO being exercised).
NSO TO BE EXERCISED AND SHARES TO BE PURCHASED: This Exercise Notice relates to
the following NSO and number of Shares (fill in the blanks):
Grant Date of NSO: [Grant Date]
Number of Shares Being Purchased:                                         
EXERCISE PRICE: The aggregate Exercise Price due is
$                                        .
NOTE: This amount must equal the product of [Exercise Price] multiplied by the
number of Shares being purchased.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
NOTE: These methods are described in the applicable Award Agreement.
                     Cashless Exercise and Sell.
                    Combination Exercise.
                     Exercise and Hold.

 



--------------------------------------------------------------------------------



 



     NOTE:

  •   If you select the Exercise and Hold method, you must follow the procedures
described in the Award Agreement to pay the Exercise Price and the taxes related
to this exercise. You should contact [Third Party Administrator] at the address
given below to find out the amount of taxes due.     •   If you select either
the Cashless Exercise and Sell method or the Combination Exercise method, you
should contact [Third Party Administrator] at the address given below to be sure
you understand how your choice of payment will affect the number of Shares you
will receive.

YOUR ACKNOWLEDGMENT
By signing below, you acknowledge and agree that:

  •   You fully understand the effect (including the investment effect) of
exercising your NSO and buying Shares and understand that there is no guarantee
that the value of these Shares will appreciate or will not depreciate;     •  
This Exercise Notice will have no effect if it is not returned to [Third Party
Administrator] at the address given below before the NSO expires, as specified
in the Award Agreement under which the NSO was granted; and     •   The Shares
you are buying by completing and returning this Exercise Notice will be issued
to you as soon as administratively practicable. You will not have any rights as
a shareholder of the Company until the Shares are issued.

[Grantee’s Name]
                                                            
(signature)
Date signed:                                                             
A signed copy of this Exercise Notice must be received at the following address
no later than the date the NSO expires, as specified in the Award Agreement
under which the NSO was granted:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
*****

2



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT OF RECEIPT
A signed copy of the Nonqualified Stock Option Exercise Notice was received on:
                                        .
[Grantee’s Name]:
                     Has effectively exercised the portion of the NSO described
in this Exercise Notice; or
                     Has not effectively exercised the portion of the NSO
described in this Exercise Notice because:

          .   describe deficiency  

The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee
By:                                         
Date:                                         
Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

3